Exhibit 10.66

 

CV THERAPEUTICS, INC.

 

$100,000,000 2.0% Senior Subordinated Convertible

Debentures Due 2023

 

PURCHASE AGREEMENT

 

New York, New York

June 13, 2003

 

CITIGROUP GLOBAL MARKETS INC.

CIBC WORLD MARKETS CORP.

DEUTSCHE BANK SECURITIES INC.

FIRST ALBANY CORPORATION

NEEDHAM & COMPANY, INC.

SG COWEN SECURITIES CORPORATION

As Representatives of the several Initial Purchasers

named in Schedule I hereto

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

CV Therapeutics, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, $100,000,000 aggregate
principal amount of its 2.0% senior subordinated convertible debentures due 2023
(the “Firm Securities”) and, at the election of the Initial Purchasers, of up to
$25,000,000 additional aggregate principal amount thereof (the “Option
Securities”) (the Firm Securities and Option Securities which the Initial
Purchasers elect to purchase pursuant to this Agreement being collectively
referred to as the “Securities”) convertible into shares of common stock, par
value $.001 per share (the “Shares”) of the Company. The Securities will be
issued pursuant to an indenture (the “Indenture”), to be dated as of the Closing
Date (as defined below), between the Company and Wells Fargo Bank, N.A., as
trustee (the “Trustee”). The Securities will have the benefit of a registration
rights agreement (the “Registration Rights Agreement”), to be dated as of the
Closing Date, between the Company and the Initial Purchasers, pursuant to which
the Company will agree to register the Securities under the Act subject to the
terms and conditions therein specified. The Company will enter into a pledge and
escrow agreement (the “Escrow Agreement”), to be dated as of the Closing Date,
pursuant to which the Company will deposit on the Closing Date funds sufficient
to make the first six scheduled interest payments on the Securities. To the
extent there are no additional parties listed on Schedule I other than you, the
term “Representatives” as used



--------------------------------------------------------------------------------

herein shall mean you as the Initial Purchasers, and the terms Representatives
and Initial Purchasers shall mean either the singular or plural as the context
requires. The use of the neuter in this Agreement shall include the feminine and
masculine wherever appropriate. Certain terms used herein are defined in Section
18 hereof.

 

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements thereof.

 

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated June 12, 2003 (as amended or supplemented
at the Execution Time, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated June 13, 2003 (as amended or supplemented
at the Execution Time, including any and all exhibits thereto and any
information incorporated by reference therein, the “Final Memorandum”). Each of
the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company and the Securities. The Company hereby
confirms that it has authorized the use of the Preliminary Memorandum and the
Final Memorandum, and any amendment or supplement thereto, in connection with
the offer and sale of the Securities by the Initial Purchasers. Unless stated to
the contrary, any references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Final Memorandum shall be deemed to refer to
and include any information filed under the Exchange Act subsequent to the
Execution Time which is incorporated by reference therein.

 

1. Representations and Warranties. The Company represents and warrants to each
Initial Purchaser as set forth below in this Section 1.

 

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Execution Time, on the Closing Date and on any
Additional Closing Date, the Final Memorandum did not, and will not (and any
amendment or supplement thereto, at the date thereof, at the Closing Date and on
any Additional Closing Date, will not), contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representatives specifically for inclusion therein.

 

(b) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf has, directly or indirectly, made offers or sales of any
security, or

 

2



--------------------------------------------------------------------------------

solicited offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.

 

(c) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers, as to which the Company
makes no representation) has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities in the United States.

 

(d) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

 

(e) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf has engaged in any directed selling efforts with respect to the
Securities, and each of them has complied with the offering restrictions
requirements of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

 

(f) The Company expects that the Securities will be designated PORTAL-eligible
securities by the NASD’s PORTAL MARKET prior to the Closing Date in accordance
with the rules and regulations of the NASD.

 

(g) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.

 

(h) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Company (except as
contemplated by this Agreement).

 

(i) The Company has not taken, directly or indirectly, any action designed to
cause or which has constituted or which might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

(j) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority would not have, singularly or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, business or prospects of the Company (a “Material Adverse Effect”).
Except for CV Therapeutics Europe Limited, the Company’s wholly-owned
subsidiary,

 

3



--------------------------------------------------------------------------------

the Company does not own or control, directly or indirectly, any corporations,
associations or other entities.

 

(k) The Company’s authorized equity capitalization is as set forth in the Final
Memorandum and the Common Stock conforms in all material respects to the
description thereof contained in the Final Memorandum; all of the issued shares
of capital stock of the Company have been duly and validly authorized and
issued, are fully paid and nonassessable and conform to the description thereof
contained in the Final Memorandum; the Shares initially issuable upon conversion
of the Securities have been duly and validly authorized and, when issued upon
conversion in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and nonassessable; the Board of Directors of
the Company or a duly constituted committee thereof has duly and validly adopted
resolutions reserving such Shares for issuance upon conversion; and, except as
set forth in the Final Memorandum, no options, warrants, or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for shares of capital stock or
ownership interest in the Company are outstanding.

 

(l) This Agreement has been duly authorized, executed and delivered by the
Company; the Indenture has been duly authorized and, assuming due authorization,
execution and delivery thereof by the Trustee, when executed and delivered by
the Company, will constitute a legal, valid and binding instrument enforceable
against the Company in accordance with its terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity); the Securities have been duly authorized, and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers, will have
been duly executed and delivered by the Company and will constitute legal, valid
and binding obligations of the Company, entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity); the Registration
Rights Agreement has been duly authorized and, when executed and delivered by
the Company, will constitute a legal, valid and binding instrument enforceable
against the Company in accordance with its terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity); and the Escrow Agreement has been duly
authorized and, when executed and delivered by the Company, will constitute a
legal, valid and binding instrument enforceable against the Company in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity).

 

4



--------------------------------------------------------------------------------

(m) The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws of the Company or any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its properties or assets.

 

(n) Ernst & Young LLP, who have expressed their opinions on the audited
financial statements and related schedules incorporated by reference in the
Final Memorandum, are independent public accountants as required by the
Securities Act.

 

(o) The financial statements, together with the related notes and schedules
incorporated by reference in the Final Memorandum, fairly present the financial
position and the results of operations and changes in financial position of the
Company at the respective dates or for the respective periods therein specified.
Such statements and related notes and schedules have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
except as may be set forth in the Final Memorandum.

 

(p) The Company has not sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Final
Memorandum, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Final Memorandum; and, since such date,
there has not been any material change in the capital stock or long-term debt of
the Company or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company (a “Material Adverse Change”), otherwise than as set
forth or contemplated in the Final Memorandum.

 

(q) Except as set forth in the Final Memorandum, there is no legal or
governmental proceeding pending to which the Company is a party or of which any
property or assets of the Company is the subject which, singularly or in the
aggregate, if determined adversely to the Company, might have a Material Adverse
Effect or would prevent or adversely affect the ability of the Company to
perform its obligations under this Agreement; and to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

 

(r) The Company (i) is not in violation of its charter or by-laws, (ii) is not
in default in any respect, and no event has occurred which, with notice or lapse
of time

 

5



--------------------------------------------------------------------------------

or both, would constitute such a default, in the due performance or observance
of any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets is subject and
(iii) is not in violation in any respect of any law, ordinance, governmental
rule, regulation or court decree to which it or its property or assets may be
subject except, with respect to clauses (ii) and (iii), any violations or
defaults which, singularly or in the aggregate, would not have a Material
Adverse Effect.

 

(s) The Company possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, pharmacy licenses, accreditation and other
similar documentation or approvals of any local health departments)
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies, including, without
limitation, the United States Food and Drug Administration (“FDA”), necessary to
conduct the business now operated by it; the Company is in compliance with the
terms and conditions of all such Governmental Licenses and all applicable FDA
rules and regulations, guidelines and policies, except where the failure so to
comply could not reasonably be expected to, singularly or in the aggregate,
result in a Material Adverse Effect; all of the Governmental Licenses are valid
and in full force and effect, except where the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect could not reasonably be expected to result in a Material Adverse Effect;
and the Company has not received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singularly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could reasonably be expected to result in a Material Adverse Effect.

 

(t) The Company owns or possesses adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property, including, without limitation, all of the intellectual property
described in the Final Memorandum as being owned or licensed by the Company
(collectively, “Intellectual Property”), necessary to carry on the business now
operated by it. Except as set forth in the Final Memorandum (exclusive of any
amendments thereto after the date hereof), no valid U.S. patent is, or to the
knowledge of the Company would be, infringed by the activities of the Company in
the manufacture, use, offer for sale or sale of any product or component thereof
as described in the Final Memorandum. The patent applications (the “Patent
Applications”) filed by or on behalf of the Company described in the Final
Memorandum have been properly prepared and filed on behalf of the Company;
except as set forth in the Final Memorandum (exclusive of any amendments thereto
after the date hereof) each of the Patent Applications and patents (the
“Patents”) described in the Final Memorandum is assigned or licensed to the
Company, and, except as set forth in the Final Memorandum (exclusive of any
amendments thereto after the

 

6



--------------------------------------------------------------------------------

date hereof), no other entity or individual has any right or claim in any
Patent, Patent Application or any patent to be issued therefrom; and, to the
knowledge of the Company, each of the Patent Applications discloses potentially
patentable subject matter. There are no actions, suits or judicial proceedings
pending relating to patents or proprietary information to which the Company is a
party or of which any property of the Company is subject and the Company has not
received any notice and is not otherwise aware of any infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which could render any Intellectual
Property invalid or inadequate to protect the interest of the Company therein,
and which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

(u) The human clinical trials conducted by the Company or in which the Company
has participated relating to ranolazine, tecadenoson and CVT-3146 that are
described in the Final Memorandum, or the results of which are referred to in
the Final Memorandum, if any, are the only human clinical trials currently being
conducted by or on behalf of the Company, and, to the best of the Company’s
knowledge, such studies and tests were and, if still pending, are being,
conducted in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards; the descriptions of the
results of such studies, tests and trials contained in the Final Memorandum, if
any, are accurate and complete in all material respects. The Company has no
knowledge of any other studies or tests, the results of which call into question
the results of the clinical trials described in the Final Memorandum. The
Company has not received any notices or correspondence from the FDA or any other
governmental agency requiring the termination, suspension or modification of any
clinical trials conducted by, or on behalf of, the Company or in which the
Company has participated that are described in the Final Memorandum, if any, or
the results of which are referred to in the Final Memorandum. All human clinical
trials previously conducted by or on behalf of the Company while conducted by or
on behalf of the Company, were conducted in accordance with experimental
protocols, procedures and controls pursuant to accepted professional scientific
standards; the descriptions of the results of such studies, tests and trials
contained in the Final Memorandum, if any, are accurate and complete in all
material respects.

 

(v) The Company is not and, after giving effect to the offering of the
Securities and the application of the proceeds thereof as described in the Final
Memorandum, will not become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”) and
the rules and regulations of the Commission thereunder.

 

(w) Neither the Company nor any of its officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in,

 

7



--------------------------------------------------------------------------------

or which might in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.

 

(x) The Company has good and marketable title in fee simple to, or has valid
rights to lease or otherwise use, all items of real or personal property which
are material to the business of the Company, in each case free and clear of all
liens, encumbrances, claims and defects that may result in a Material Adverse
Effect.

 

(y) No labor disturbance by the employees of the Company exists or, to the best
of the Company’s knowledge, is imminent which might be expected to have a
Material Adverse Effect. The Company is not aware that any key employee or
significant group of employees of the Company plans to terminate employment with
the Company.

 

(z) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the 30-day notice requirement under Section 4043 of ERISA has been
waived) has occurred with respect to any employee benefit plan which could have
a Material Adverse Effect; each employee benefit plan is in compliance in all
material respects with applicable law, including ERISA and the Code; the Company
has not incurred and does not expect to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any “pension plan”; and
each “pension plan” (as defined in ERISA) for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which could cause the loss of such qualifications.

 

(aa) There has been no storage, generation, transportation, handling, treatment,
disposal, discharge, emission, or other release of any kind of toxic or other
wastes or other hazardous substances by, due to, or caused by the Company (or,
to the best of the Company’s knowledge, any other entity for whose acts or
omissions the Company is or may be liable) upon any of the property now or
previously owned or leased by the Company, or upon any other property, in
violation of any statute or any ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any statute or any ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect

 

8



--------------------------------------------------------------------------------

to which the Company has knowledge, except for any such disposal, discharge,
emission, or other release of any kind which would not have, singularly or in
the aggregate with all such discharges and other releases, a Material Adverse
Effect.

 

(bb) The Company (i) has filed all necessary federal, state and foreign income
and franchise tax returns or has duly requested extensions thereof, (ii) has
paid all federal, state, local and foreign taxes due and payable for which it is
liable, except to the extent that any such taxes are being contested in good
faith and by appropriate proceedings, and (iii) does not have any tax deficiency
or claims outstanding or assessed or, to the best of the Company’s knowledge,
proposed against it which, in each of the cases described in clauses (i), (ii)
and (iii), could reasonably be expected to have a Material Adverse Effect.

 

(cc) The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act and is listed on the Nasdaq National Market, and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq National Market, nor has the Company received any
notification that the Commission or the NASD is contemplating terminating such
registration or listing.

 

(dd) The Company carries, or is covered by, insurance in such amounts and
covering such risks as is adequate for the conduct of its businesses and the
value of its properties and as is customary for companies engaged in similar
businesses in similar industries.

 

(ee) The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(ff) The minute books of the Company have been made available to the Initial
Purchasers and counsel for the Initial Purchasers, and such books (i) contain a
complete summary of all meetings and actions of the directors and stockholders
of the Company since the time of its respective incorporation through the date
of the latest meeting and action, and (ii) accurately in all material respects
reflect all transactions referred to in such minutes.

 

(gg) No relationship, direct or indirect, exists between or among the Company on
the one hand, and the directors, officers, stockholders, customers or suppliers

 

9



--------------------------------------------------------------------------------

of the Company on the other hand, which is required to be described in the Final
Memorandum and which is not so described.

 

(hh) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company (other than the Securities) as a
result of or in connection with the transactions contemplated by this Agreement
or the Registration Rights Agreement, except for persons and entities who have
expressly waived such right or who have been given proper notice and have failed
to exercise such right within the time or times required under the terms and
conditions of such right.

 

(ii) The Company does not own any “margin securities” as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System (the
“Federal Reserve Board”), and none of the proceeds of the sale of the Securities
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security, for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Securities to be considered a
“purpose credit” within the meanings of Regulation T, U or X of the Federal
Reserve Board.

 

(jj) The Company is not a party to any contract, agreement or understanding with
any person that would give rise to a valid claim against the Company or the
Initial Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(kk) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained or incorporated by
reference in the Final Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(ll) The Company has not distributed and, prior to the later of (i) the Closing
Date and (ii) the completion of the distribution of the Securities, will not
distribute any written offering material in connection with the offering and
sale of the Securities other than the Preliminary Memorandum and the Final
Memorandum or any amendment thereto.

 

2. Purchase and Sale. (a) Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, on the Closing Date,
the Company agrees to sell to each Initial Purchaser, and each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 97% of the principal amount thereof, plus accrued interest, if any,
from June 18, 2003 to the Closing Date, the aggregate principal amount of
Securities set forth opposite such Initial Purchaser’s name in Schedule I
hereto.

 

10



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company hereby grants an option to the
several Initial Purchasers to purchase, severally and not jointly, the Option
Securities at the same purchase price as the Initial Purchasers paid for the
Firm Securities, plus accrued interest, if any, from June 18, 2003 to the
Additional Closing Date. The option may be exercised in whole or in part at any
time (but not more than once) on or before the 30th day after the date of the
Final Memorandum upon written or telegraphic notice by the Representatives to
the Company setting forth the number of Option Securities as to which the
Initial Purchasers are exercising the option and the settlement date. Delivery
of the Option Securities, and payment therefor, shall be made as provided in
Section 3 hereof. The principal amount of Option Securities to be purchased by
each Initial Purchaser shall be the same percentage of the total number of
Option Securities to be purchased by the Initial Purchasers as such Initial
Purchaser is purchasing of the Firm Securities, subject to such adjustments as
the Representatives shall deem advisable.

 

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on June 18, 2003, or at such time on
such later date (not later than June 25, 2003) as the Representatives shall
designate, which date and time may be postponed by agreement between the
Representatives and the Company or as provided in Section 9 hereof (such date
and time of delivery and payment for the Securities being herein called the
“Closing Date”). Delivery of the Securities shall be made to the Representatives
for the respective accounts of the several Initial Purchasers against payment by
the several Initial Purchasers through the Representatives of the purchase price
thereof to or upon the order of the Company by wire transfer payable in same-day
funds to the account specified by the Company. Delivery of the Securities shall
be made through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct.

 

If the option provided for in Section 2(b) hereof is exercised after the third
Business Day prior to the Closing Date, the Company will deliver the Option
Securities (at the expense of the Company) to the Representatives on the date
specified by the Representatives (which shall be within three Business Days
after exercise of said option), for the respective accounts of the several
Initial Purchasers, against payment by the several Initial Purchasers through
the Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to the account specified by
the Company. If settlement for the Option Securities occurs after the Closing
Date, the Company will deliver to the Representatives on the settlement date for
the Option Securities (the “Additional Closing Date”), and the obligation of the
Initial Purchasers to purchase the Option Securities shall be conditioned upon
receipt of supplemental opinions, certificates and letters confirming as of such
date the opinions, certificates and letters delivered on the Closing Date
pursuant to Section 6 hereof.

 

4. Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the the Company as follows:

 

11



--------------------------------------------------------------------------------

(a) It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A;
or (ii) in accordance with the restrictions set forth in Exhibit A hereto.

 

(b) Neither it nor any person acting on its behalf (i) has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States or (ii) has engaged or will engage in any directed selling
efforts with respect to the Securities, and each such person has complied and
will comply with the offering restrictions of Rule 144A.

 

(c) It is a “qualified institutional buyer” within the meaning of Rule 144A
under the Act.

 

(d) Such Initial Purchaser will take reasonable steps to inform, and cause each
of its Affiliates to take reasonable steps to inform persons acquiring
Securities from such Initial Purchaser or Affiliate, as the case may be, in the
United States that (i) the offering and sale of the Securities have not been and
will not be registered under the Act, (ii) the Securities are being sold to them
without registration under the Act in reliance on Rule 144A or in accordance
with the requirements set forth in Exhibit A hereto and (iii) the Securities may
not be offered, sold or otherwise transferred except (A) to the Company, (B)
pursuant to a registration statement that has been declared effective under the
Act, or (C) in accordance with (1) Rule 144A to a person whom the seller
reasonably believes is a qualified institutional buyer that is purchasing such
Securities for its own account or for the account of a qualified institutional
buyer to whom notice is given that the offer, sale or transfer is being made in
reliance on Rule 144A or (2) pursuant to another available exemption from
registration under the Act.

 

(e) The transfer restrictions and the other provisions set forth in the Final
Memorandum under the heading “Transfer Restrictions,” including the legend
required thereby, shall apply to the Securities except as otherwise agreed by
the Company and the Initial Purchasers.

 

5. Agreements. The Company agrees with each Initial Purchaser as follows:

 

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Final Memorandum and any amendments and
supplements thereto as they may reasonably request.

 

12



--------------------------------------------------------------------------------

(b) The Company will not amend or supplement the Final Memorandum without the
prior written consent of the Representatives, which consent shall not be
unreasonably withheld; provided, however, that prior to the Closing Date, the
Company will not amend the Final Memorandum to incorporate by reference any
document under the Exchange Act unless, prior to such proposed filing, the
Company has furnished the Representatives with a copy of such document for their
review and the Representatives have not reasonably objected to the filing of
such document. Prior to the Closing Date, the Company will promptly advise the
Representatives when any document filed under the Exchange Act that is
incorporated by reference in the Final Memorandum shall have been filed with the
Commission.

 

(c) If at any time prior to the notification by the Initial Purchasers to the
Company of the completion of the sale of the Securities by the Initial
Purchasers, any event occurs as a result of which the Final Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it should be necessary to amend or supplement the Final Memorandum to comply
with applicable law, the Company promptly (i) will notify the Representatives of
any such event; (ii) subject to the requirements of paragraph (b) of this
Section 5, will prepare an amendment or supplement that will correct such
statement or omission or effect such compliance; and (iii) will supply any
supplemented or amended Final Memorandum to the several Initial Purchasers and
counsel for the Initial Purchasers without charge in such quantities as they may
reasonably request.

 

(d) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Initial Purchasers may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits generally, other
than those arising out of the offering or sale of the Securities, in any
jurisdiction where it is not now so subject. The Company will promptly advise
the Representatives of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(e) Other than pursuant to the Registration Rights Agreement, neither the
Company, nor any of its Affiliates, nor any person acting on its or their behalf
(other than the Initial Purchasers, as to which the Company makes no covenant)
will, directly or indirectly, make offers or sales of any security, or solicit
offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.

 

13



--------------------------------------------------------------------------------

(f) Other than pursuant to the Registration Rights Agreement, neither the
Company nor any of its Affiliates, nor any person acting on its or their behalf
(other than the Initial Purchasers, as to which the Company makes no covenant)
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.

 

(g) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, the Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the written
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Act. This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.

 

(h) Neither the Company nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers, as to which the Company
makes no covenant) will engage in any directed selling efforts with respect to
the Securities, and each of them will comply with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

 

(i) The Company will cooperate with the Representatives and use its reasonable
best efforts to permit the Securities to be eligible for clearance and
settlement through The Depository Trust Company.

 

(j) For a period of 90 days from the date of the Final Memorandum, the Company
will not, directly or indirectly, (i) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock, or any securities convertible into or exercisable or exchangeable
for Common Stock or (ii) enter into any swap, option, future, forward or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise without the prior written consent of
Citigroup, which shall not be unreasonably withheld, other than (i) any shares
of Common Stock of the Company issued upon the conversion of any convertible
notes or debentures (including, without limitation, the Securities) or
convertible preferred stock or the exercise of options, warrants and rights
outstanding on the date of the Final Memorandum, (ii) options or rights granted
or stock issued and sold under existing employee stock purchase or option plans
or the issuance of any rights thereunder by the Company or (iii) shares of
Common Stock issued and sold pursuant to

 

14



--------------------------------------------------------------------------------

the Company’s existing effective shelf registration statements resulting in
aggregate net proceeds not to exceed $50.0 million. Notwithstanding the
restrictions in the preceding sentence, the Company shall be permitted to
execute definitive documentation with Acqua Wellington North American Equities
Fund, Ltd. with respect to its potential equity line of credit arrangement,
including, but not limited to, a stock purchase agreement, during the 90-day
period following the date of the Final Offering Memorandum without violating the
provisions of this Section 5(j).

 

(k) The Company will not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(l) The Company shall not, and shall cause its Affiliates not to, seek the
release of the funds held in the Escrow Account (as defined in the Escrow
Agreement) unless such release is in compliance with the terms of the Indenture
and the Escrow Agreement.

 

(m) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture, the Registration Rights
Agreement, the Escrow Agreement, the issuance of the Securities and the fees of
the Trustee under the Escrow Agreement; (ii) the preparation, printing or
reproduction of the Preliminary Memorandum and Final Memorandum and each
amendment or supplement to either of them; (iii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Preliminary Memorandum and Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the preparation, printing, authentication, issuance and
delivery of certificates for the Securities, including any stamp or transfer
taxes in connection with the original issuance and sale of the Securities; (v)
the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (vi) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification not to exceed $5,000); (vii) applying for
the Securities to be traded in the PORTAL Market; (viii) the transportation and
other expenses incurred by or on behalf of Company representatives in connection
with presentations to prospective purchasers of the Securities; (ix) the fees
and expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; and (x) all other costs
and expenses incident to the performance by the Company of its obligations
hereunder. It is expressly understood that except as provided in the Agreement,
the Initial Purchasers

 

15



--------------------------------------------------------------------------------

will pay for their own expenses, including the fees of their counsel and any
transfer taxes in connection with the resale of the Securities by them.

 

(n) The Company shall apply the net proceeds of the offering of the Securities
as described in the “Use of Proceeds” section of the Final Memorandum.

 

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Company
contained herein at the Execution Time, the Closing Date and any Additional
Closing Date pursuant to Section 3 hereof, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the following
additional conditions:

 

(a) Latham & Watkins, special counsel for the Company, shall have furnished to
the Initial Purchasers their written opinion, dated the Closing Date or the
Additional Closing Date, as the case may be, in form and substance satisfactory
to the Representatives, in substantially the form attached hereto as Exhibit B.

 

(b) Tricia Borga Suvari, General Counsel for the Company, shall have furnished
to the Initial Purchasers her written opinion, dated the Closing Date or the
Additional Closing Date, as the case may be, in form and substance satisfactory
to the Representatives, in substantially the form attached hereto as Exhibit C.

 

(c) The Representatives shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date or the Additional Closing Date, as the case may be, and addressed to the
Representatives, with respect to the issuance and sale of the Securities, the
Indenture, the Registration Rights Agreement, the Final Memorandum (as amended
or supplemented at the Closing Date) and other related matters as the
Representatives may reasonably require, and the Company shall have furnished to
such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.

 

(d) The Company shall have furnished to the Representatives a certificate of the
Company signed by the chief executive officer and any of the chief financial
officer, the treasurer and the principal accounting officer of the Company,
dated the Closing Date, to the effect that the signers of such certificate have
carefully examined the Final Memorandum, any amendment or supplement to the
Final Memorandum and this Agreement and that:

 

(i) the representations and warranties of the Company in this Agreement are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company has complied in all
material respects with all agreements and satisfied all con-

 

16



--------------------------------------------------------------------------------

ditions on their part to be performed or satisfied hereunder at or prior to the
Closing Date; and

 

(ii) since the date of the most recent financial statements included in the
Final Memorandum, there has been no event or occurrence that would reasonably be
expected to result in a Material Adverse Effect, except as set forth in or
contemplated by the Final Memorandum.

 

(e) At the Execution Time and at the Closing Date, the Company shall have
requested and caused Ernst & Young LLP to furnish to the Representatives comfort
letters regarding the Company, dated respectively as of the Execution Time and
as of the Closing Date, in form and substance satisfactory to the
Representatives.

 

(f) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Final Memorandum, there shall not have been (i) any
change or decrease specified in the letter or letters referred to in paragraph
(e) of this Section 6; or (ii) any change, or any development involving a
prospective change, in or affecting the financial condition, results of
operations, business operations, assets or liabilities of the Company and its
subsidiaries, taken as a whole, except as set forth in or contemplated by the
Final Memorandum, the effect of which is, in the reasonable judgment of the
Representatives, so material and adverse as to make it impractical or
inadvisable to market the Securities as contemplated by the Final Memorandum.

 

(g) At the Closing Date, the Company and the Trustee shall have entered into the
Indenture and the Representatives shall have received counterparts, conformed as
executed, thereof.

 

(h) At the Closing Date, the Company and the Initial Purchasers shall have
entered into the Registration Rights Agreement and the Representatives shall
have received counterparts, conformed as executed, thereof.

 

(i) At the Closing Date, the Company and the Trustee shall have entered into the
Escrow Agreement and the Representatives shall have received counterparts,
conformed as executed, thereof.

 

(j) At the Closing Date, the Securities shall be eligible for clearance and
settlement through the Depository Trust Company.

 

(k) At the Closing Date, the Securities shall have been designated as
PORTAL-eligible securities in accordance with the rules and regulations of the
NASD.

 

(l) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the

 

17



--------------------------------------------------------------------------------

Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.

 

(m) The “lock-up” agreements, each substantially in the form of Exhibit D
hereto, between the Representatives on the one hand, and each of the executive
officers and directors of the Company, on the other hand, relating to sales and
certain other dispositions of shares of Common Stock or certain other
securities, delivered to you on or before the date hereof, shall be in full
force and effect on the Closing Date or Additional Closing Date, as the case may
be.

 

(n) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Representatives.
Notice of such cancellation shall be given to the Company in writing or by
telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, New York, New York on the Closing
Date.

 

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company will reimburse the Initial
Purchasers severally through Citigroup on demand for all out-of-pocket expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by them in connection with the proposed purchase and sale of the
Securities.

 

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Initial Purchaser, the directors, officers, employees and
agents of each Initial Purchaser and each person who controls any Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
Federal, state or foreign statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a

 

18



--------------------------------------------------------------------------------

material fact contained in the Preliminary Memorandum or the Final Memorandum
(or in any supplement or amendment thereto), or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agree to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Preliminary Memorandum, the Final Memorandum, or in any amendment thereof or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any of the Initial Purchasers for
inclusion therein; and provided further, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Memorandum if
copies of the Final Memorandum were timely delivered to the Initial Purchasers
pursuant to Section 5 of this Agreement and a copy of the Final Memorandum (as
then amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) was not sent or given by or on behalf of the Initial
Purchasers to the person asserting such loss, claim, damage or liability and if
the Final Memorandum (as so amended or supplemented) would have cured the defect
giving rise to such loss, claim, damage or liability. This indemnity agreement
will be in addition to any liability which the Company may otherwise have.

 

(b) Each Initial Purchaser severally and not jointly agrees to indemnify and
hold harmless the Company, each of its respective directors and officers and
each person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each Initial Purchaser, but only with reference to written information relating
to the Initial Purchasers furnished to the Company by or on behalf of such
Initial Purchaser through the Representatives specifically for inclusion in the
Preliminary Memorandum or the Final Memorandum (or in any amendment or
supplement thereto). This indemnity agreement will be in addition to any
liability that any Initial Purchaser may otherwise have. The Company
acknowledges that (i) the statements set forth in the last paragraph of the
cover page regarding the delivery of the Securities and (ii) the disclosure in
(x) the first sentence of the third paragraph, (y) the fourth, fifth and sixth
sentences of the ninth paragraph and (z) the fifth and tenth paragraphs under
the heading “Plan of Distribution,” in each case in the Preliminary Memorandum
and the Final Memorandum, constitute the only information furnished in writing
by or on behalf of the Initial Purchasers for inclusion in the Preliminary
Memorandum or the Final Memorandum (or in any amendment or supplement thereto).

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemni-

 

19



--------------------------------------------------------------------------------

fying party in writing of the commencement thereof; but the failure so to notify
the indemnifying party (i) will not relieve it from liability under paragraph
(a) or (b) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses; and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel (including local counsel) to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company on the one hand and the Initial Purchasers on
the other agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Company and one or more of the Initial
Purchasers may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and by the Initial
Purchasers on the other from the offering of the Securities; provided, however,
that in no case shall any Initial Purchaser be responsible for any amount in
excess of the purchase discount or commission applicable to the Securities
purchased by such Initial Purchaser hereunder. If the allocation provided by the

 

20



--------------------------------------------------------------------------------

immediately preceding sentence is unavailable for any reason, the Company and
the Initial Purchasers severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Initial Purchasers on the other
in connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations. Benefits received by the
Company shall be deemed to be equal to the total net proceeds from the offering
(before deducting expenses) received by it, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Initial Purchasers on the other,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
Company and the Initial Purchasers agree that it would not be just and equitable
if contribution were determined by pro rata allocation or any other method of
allocation that does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company within the meaning of either
the Act or the Exchange Act and each officer and director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

 

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the amount of Securities set forth opposite
their names in Schedule I hereto bears to the aggregate amount of Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
amount of Securities set forth in Schedule I hereto, the remaining Initial
Purchasers shall have the right to purchase all, but shall not be under any
obligation to purchase any, of the Securities, and if such nondefaulting Initial
Purchasers do not purchase all the Securities, this Agreement will terminate
without liability to any nondefaulting Initial Purchaser or the Company. In the
event of a default by any Initial Purchaser as set forth in this Section 9, the
Closing Date shall be postponed for such period, not exceeding five Business
Days, as the Representatives shall determine in order that the required changes
in the Final Memorandum or in any other documents or arrangements may be
effected. Nothing con-

 

21



--------------------------------------------------------------------------------

tained in this Agreement shall relieve any defaulting Initial Purchaser of its
liability, if any, to the Company or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

 

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any of the Company’s securities shall have been suspended by the
Commission or the Nasdaq National Market; (ii) trading in securities generally
on the Nasdaq National Market shall have been suspended or limited or minimum
prices shall have been established on such Market; (iii) a banking moratorium
shall have been declared either by U.S. federal or New York State authorities;
or (iv) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in the sole judgment of the Representatives, impractical or inadvisable to
proceed with the offering or delivery of the Securities as contemplated in the
Final Memorandum (exclusive of any amendment or supplement thereto).

 

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its respective officers or directors and of the Initial Purchasers set forth in
or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Initial Purchasers
or the Company or any of their respective officers, directors or controlling
persons referred to in Section 8 hereof, and will survive delivery of and
payment for the Securities. The provisions of Sections 7 and 8 hereof shall
survive the termination or cancellation of this Agreement.

 

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to the Citigroup Global Markets Inc. General Counsel (fax no.: (212)
816-7912) and confirmed to the General Counsel, Citigroup Global Markets Inc. at
388 Greenwich Street, New York, New York 10013, Attention: General Counsel; or,
if sent to the Company, will be mailed, delivered or telefaxed to CV
Therapeutics, Inc., 3172 Porter Drive, Palo Alto, CA 94304, Attention: General
Counsel (fax no.: 650-858-0388) and confirmed to it at Latham & Watkins LLP, 135
Commonwealth Drive, Menlo Park, California 94025, Attention: Alan C. Mendelson,
Esq. (fax no. (650) 463-2600).

 

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified officers
and directors and controlling persons referred to in Section 8 hereof and their
respective successors, and, except as expressly set forth in Section 5(g)
hereof, no other person will have any right or obligation hereunder.

 

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be

 

22



--------------------------------------------------------------------------------

performed within the State of New York. The parties hereto each hereby waive any
right to trial by jury in any action, proceeding or counterclaim arising out of
or relating to this Agreement. The Company hereby submits to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

15. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchases of the Securities (and each employee, representative or
other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities law.

 

16. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

17. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

18. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking instiutions or trust companies are authorized
or obligated by law to close in the City of New York.

 

“Citigroup” shall mean Citigroup Global Markets Inc.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and,
where applicable, the rules and regulations of the Commission promulgated
thereunder.

 

“Execution Time” shall mean, the date and time that this Agreement is executed
and delivered by the parties hereto.

 

23



--------------------------------------------------------------------------------

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and, where applicable, the rules and regulations of the Commission
promulgated thereunder.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“PORTAL” shall mean the Private Offerings, Resales and Trading through Automated
Linkages system of the NASD.

 

“Regulation D” shall mean Regulation D under the Act.

 

“Regulation S” shall mean Regulation S under the Act.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and, where applicable, the rules and regulations of the Commission promulgated
thereunder.

 

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

 

Very truly yours,

CV THERAPEUTICS, INC.

By:

 

/s/    LOUIS G. LANGE, M.D., PH.D.

--------------------------------------------------------------------------------

   

Name: Louis G. Lange, M.D., Ph.D.

   

Title: Chairman and Chief Executive Officer

 

 

S-1



--------------------------------------------------------------------------------

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

CITIGROUP GLOBAL MARKETS INC.

By:

 

/s/    MARK SIMON

--------------------------------------------------------------------------------

    Name: Mark Simon     Title: Managing Director

For itself and the several Initial

Purchasers named in Schedule I to

the foregoing Agreement.

 

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

--------------------------------------------------------------------------------

       

Principal Amount of

Debentures

to Be Purchased

--------------------------------------------------------------------------------

Citigroup Global Markets Inc.

   US$      75,000,000

CIBC World Markets Corp.

          5,000,000

Deutsche Bank Securities Inc..

          5,000,000

First Albany Corporation

          5,000,000

Needham & Company, Inc.

          5,000,000

SC Cowen Securities Corporation

          5,000,000

Total

   US$      100,000,000            

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

Selling Restrictions for Offers and

Sales Outside the United States

 

1. (a) The Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act. Each
Initial Purchaser represents and agrees that, except as otherwise permitted by
Section 4(a)(i) of the Agreement to which this is an exhibit, it has offered and
sold the Securities, and will offer and sell the Securities, (i) as part of
their distribution at any time; and (ii) otherwise until one year after the
later of the commencement of the offering and the Closing Date, only in
accordance with Rule 903 of Regulation S under the Act. Accordingly, each
Initial Purchaser represents and agrees that neither it, nor any of its
Affiliates nor any person acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and that
it and they have complied and will comply with the offering restrictions
requirement of Regulation S and will not engage in any hedging transactions
involving the Securities except in compliance with the Act. Each Initial
Purchaser agrees that, at or prior to the confirmation of sale of Securities
(other than a sale of Securities pursuant to Section 4(a)(i) of the Agreement to
which this is an exhibit), it shall have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Securities from it during the distribution compliance period a confirmation or
notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until one year after the
later of the commencement of the offering and June 18, 2003, except in either
case in accordance with Regulation S or Rule 144A under the Act. Terms used
above have the meanings given to them by Regulation S.”

 

(b) Each Initial Purchaser also represents and agrees that it has not entered
and will not enter into any contractual arrangement with any distributor with
respect to the distribution of the Securities, except with its Affiliates or
with the prior written consent of the Company.

 

(c) Terms used in this section have the meanings given to them by Regulation S.

 

A-1



--------------------------------------------------------------------------------

2. Each Initial Purchaser represents and agrees that it has (i) not offered or
sold, and, prior to the expiry of six months from the closing of the offering of
the Securities will not offer or sell, any Securities to persons in the United
Kingdom except to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments, whether as principal or agent,
for purposes of their businesses or otherwise in circumstances which have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995, (ii) it
has only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the FSMA) received by it in
connection with the issue or sale of the Securities in circumstances in which
Section 21(1) of the Financial Services and Markets Act 2000 (the “FSMA”) does
not apply to the Company, and (iii) it has complied with and will comply with
all applicable provisions of the FSMA with respect to anything done by it in
relation to the Securities in, from or otherwise involving the United Kingdom.

 

3. Each Initial Purchaser understands and acknowledges that no action has been
or will be taken in any jurisdiction by the Company that would permit a public
offering of the securities, or possession or distribution of either Memorandum
or any other offering or publicity material relating to the Securities, in any
country or jurisdiction where action for that purpose is required.

 

4. Each Initial Purchaser has complied and will comply with all applicable laws
and regulations in each jurisdiction in which it acquires, offers, sells or
delivers Securities or has in its possession or distributes either Memorandum or
any other offering or publicity material relating to the Securities.

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Opinion of Latham & Watkins LLP

 

1. The Company is a corporation under the DGCL, with corporate power and
authority to own its properties and to conduct its business as described in the
Final Memorandum. Based on certificates from public officials, we confirm that
the Company is validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in the State of California.

 

2. The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Company, and the Purchase Agreement has been duly
executed and delivered by the Company.

 

3. The Indenture has been duly authorized by all necessary corporate action of
the Company, and the Indenture has been duly executed and delivered by the
Company and is the legally valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

 

4. The Debentures have been duly authorized by all necessary corporate action of
the Company and, when executed, issued and authenticated in accordance with the
terms of the Indenture and delivered to and paid for by you in accordance with
the terms of the Purchase Agreement, will be the legally valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

 

5. The Shares have been duly authorized by all necessary corporate action of the
Company and the Shares, if any, issued upon due conversion of the Debentures in
accordance with the terms of the Debentures and the Indenture would, if issued
today, be validly issued, fully paid and nonassessable and free of preemptive
rights arising under the Company’s certificate of incorporation, bylaws or the
DGCL.

 

6. The Registration Rights Agreement has been duly authorized by all necessary
corporate action of the Company, and the Registration Rights Agreement has been
duly executed and delivered by the Company and is the legally valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.

 

7. The Escrow Agreement has been duly authorized by all necessary corporate
action of the Company, and the Escrow Agreement has been duly executed and
delivered by the Company and is the legally valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.

 

B-1



--------------------------------------------------------------------------------

8. The execution and delivery of the Purchase Agreement, the Indenture, the
Registration Rights Agreement and the Escrow Agreement, and the issuance and
sale of the Debentures by the Company pursuant to the Purchase Agreement on the
date hereof do not:

 

(i) violate the Company’s certificate of incorporation or bylaws;

(ii) violate the DGCL or any federal or California statute, rule or regulation
applicable to the Company; or

 

(iii) require any consents, approvals or authorizations to be obtained by the
Company, or any registrations, declarations or filings to be made by the
Company, in each case, under the DGCL or any federal or California statute, rule
or regulation applicable to the Company, except such as may be required under
state securities laws in connection with the purchase and distribution of the
Debentures by the Initial Purchasers.

 

9. Assuming that the representations, warranties and agreements of the Initial
Purchasers contained in the Purchase Agreement are accurate and have been
complied with, no registration of the Debentures under the Securities Act of
1933, as amended (the “Securities Act”), and no qualification of the Indenture
under the Trust Indenture Act of 1939, as amended, is required for the purchase
of the Debentures by you or the initial resale of the Debentures by you to
“qualified institutional buyers” (as such term is defined under Rule 144A under
the Securities Act) or in “offshore transactions” (as such term is defined in
Regulation S under the Securities Act), in each case, in the manner contemplated
by the Purchase Agreement and the Final Memorandum. We express no opinion,
however, as to when or under what circumstances any Debentures initially sold by
you may be reoffered or resold.

 

10. The statements in the Final Memorandum under the captions “Description of
Debentures” and “Description of Capital Stock,” insofar as they purport to
constitute a summary of the legal matters or documents referred to therein, are
accurate in all material respects.

 

11. With your consent based solely on a certificate of an officer of the Company
as to factual matters, the Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

The primary purpose of our professional engagement was not to establish or
confirm factual matters or financial or quantitative information. Therefore, we
are not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Final Memorandum,
(except to the extent expressly set forth in the numbered paragraph 10 of our
opinion letter to you of even date), and have not made an independent check or
verification thereof (except as aforesaid). However, in the course of acting

 

B-2



--------------------------------------------------------------------------------

as counsel to the Company in connection with the preparation by the Company of
the Final Memorandum, we reviewed the Final Memorandum, and participated in
conferences and telephone conversations with officers and other representatives
of the Company, the independent public accountants for the Company, your
representatives, and your counsel, during which conferences and conversations
the contents of the Final Memorandum and related matters were discussed. We also
reviewed and relied upon certain corporate records and documents and oral and
written statements of officers and other representatives of the Company and
others as to the existence and consequence of certain factual and other matters.

 

Based on our participation, review and reliance as described above, we advise
you that no facts came to our attention that caused us to believe that the Final
Memorandum, as of its date or as of the date hereof, contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; it being understood that we express
no belief with respect to the financial statements, schedules, or other
financial data included or incorporated by reference in, or omitted from, the
Final Memorandum.

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Opinion of Tricia Suvari General Counsel for the Company

 

1. The issuance and sale of the Securities by the Company pursuant to the
Purchase Agreement will not result in the breach of or any default under any
indentures, notes, loan agreements, mortgages, deeds of trust, security
agreements and other written agreements and instruments creating, evidencing or
securing indebtedness of the Company for borrowed money that are listed as
exhibits to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2002 or the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2003 (collectively, the “Material Agreements”).

 

2. To the best of my knowledge, the Company (i) is not in violation of its
certificate of incorporation or bylaws, (ii) is not in default, and no event has
occurred, which, with notice or lapse of time or both, would constitute a
default, in the due performance or observance of any term, covenant or condition
contained in any of the Material Agreements, and (iii) is not in violation of
any law, ordinance, governmental rule, regulation or court decree to which it or
its property or assets may be subject and has obtained such licenses, permits,
certificates, franchises or other governmental authorizations or permits
necessary to the ownership of its property or to the conduct of its business,
except, in the case of clauses (ii) and (iii), for those defaults, violations or
failures which, either individually or in the aggregate, would not have a
material adverse effect on the condition (financial or otherwise), results of
operations, business or prospects of the Company.

 

3. To the best of my knowledge, there are no legal or governmental proceedings
involving the Company required to be described in the Final Memorandum that are
not described as required.

 

4. The statements in or incorporated by reference in the Final Memorandum,
insofar as such statements purport to describe or summarize applicable
provisions of the Federal Food, Drug, and Cosmetic Act and the regulations
promulgated thereunder, are accurate and complete in all material respects and
fairly present the information set forth therein.

 

5. The Company has obtained such licenses, permits, approvals, and
authorizations required by the FDA that are necessary for the conduct of the
business of the Company as it is currently conducted and described in the Final
Memorandum and to my knowledge such authorizations are in effect.

 

6. I am not aware of any lawsuit or regulatory proceeding, pending or
threatened, brought by or before the FDA, in which the Company is or would be
the defen-

 

C-1



--------------------------------------------------------------------------------

dant or respondent, nor am I aware of any adverse judgment, decree or order
currently in effect that has been issued by the FDA against the Company

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

[Form of Lock-Up Agreement]

 

[            ], 2003

 

CITIGROUP GLOBAL MARKETS INC.

As Representative of the

Several Initial Purchasers

named in Schedule I to

the Purchase Agreement referred to below

388 Greenwich Street

New York, New York 10013

 

Re:

   CV Therapeutics, Inc. - Senior Subordinated      Convertible Debenture
Offering

 

Ladies and Gentlemen:

 

The undersigned understands that you, as Representative of the Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with CV Therapeutics, Inc., a Delaware corporation (the “Company”),
providing for the offering (the “Offering”) by the Initial Purchasers to be
named in Schedule I to the Purchase Agreement (the “Initial Purchasers”), of
Senior Subordinated Convertible Debentures due 2023 (the “Securities”)
convertible into common stock, par value $.001 per share (the “Common Stock”) of
the Company. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Purchase Agreement.

 

In consideration of the Initial Purchasers’ agreement to purchase the
Securities, and for other good and valuable consideration receipt of which is
hereby acknowledged, the undersigned hereby agrees that, without the prior
written consent of Citigroup Global Markets Inc. on behalf of the Initial
Purchasers, which shall not be unreasonably withheld, the undersigned will not,
during the period ending 90 days after the date of the final offering memorandum
relating to the Offering (the “Final Memorandum”), (1) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock of the Company or any securities
convertible into or exercisable or exchangeable for Common Stock (including, but
not limited to, Common Stock which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant) other than as a bona fide gift or bona fide gifts, provided,
however, that the recipient of such bona fide gift or

 

D-1



--------------------------------------------------------------------------------

bona fide gifts shall execute a copy of and be bound by the terms of, this
Agreement, or (2) enter into any swap, option, future, forward or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock, including, but not limited to, any security
convertible into or exercisable or exchangeable for Common Stock, whether any
such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise. In
addition, the undersigned agrees that, without the prior written consent of
Citigroup Global Markets Inc. on behalf of the Initial Purchasers, which shall
not be unreasonably withheld, it will not, during the period ending 90 days
after the date of the Final Memorandum, make any demand for or exercise any
right with respect to, the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock.

 

The foregoing paragraph shall not apply to the sale or other transfer of up to
an aggregate of 300,000 shares of Common Stock held by officers and directors of
the Company signing a lock-up agreement in connection with the Offering, the
allocation of such shares among such officers and directors to be determined by
the Company in its sole discretion.

 

In furtherance of the foregoing, the Company and any duly appointed transfer
agent for the registration or transfer of the securities described herein are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Securities to be sold thereunder, this
Lock-Up Agreement shall terminate and be of no further force or effect, and the
undersigned shall be released from all obligations under this Lock-Up Agreement.

 

The undersigned understands that the Initial Purchasers propose to enter into
the Purchase Agreement and to proceed with the Offering in reliance upon this
Lock-Up Agreement.

 

D-2



--------------------------------------------------------------------------------

THIS LOCK-UP AGREEMENT SHALL BE GOVERNED BY AND

CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Very truly yours,

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Accepted as of the date

first set forth above:

CITIGROUP GLOBAL MARKETS INC.

   

Acting on behalf of itself and the other Initial

Purchasers to be named in Schedule I to the

Purchase Agreement

By:

 

CITIGROUP GLOBAL MARKETS INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

 

 

 

 

 

D-3